10

11

12

13

14

15

16

if

18

19

20

21

22

23

24

25

Case 5:17-cv-01302-D Document 61-5 Filed 02/15/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,

VS.

Plaintiffs,

CSAA FIRE & CASUALTY INSURANCE

COMPANY,

Defendant.

No.
5

ee

VIDEOTAPED DEPOSITION OF TIM FRANCE

TAKEN ON BEHALF OF THE PLAINTIFFS

IN OKLAHOMA CITY,

ON JANUARY 7,

REPORTED BY:

KAREN B.

OKLAHOMA

2019

JOHNSON,

CSR

 

:17-cv-1302D

 

PLAINTIFF’S
EXHIBIT

5
Case 5:17-cv-01302-D Document 61-5 Filed 02/15/19 Page 2 of 6

Timothy France January 7, 2019

 

Page 65

1 any questioning that doesn't involve an earthquake

and on something that he worked on.

w N

Q (By Mr. Engel) You testified that you did

4 work Elk City claims; right?

5 MR. FELTY: Object to form. Again, move
6 for protective order.

7 MR. ENGEL: Let me ask the question so we
8 can have a clear record.

9 MR. FELTY: Okay.
10 Q (By Mr. Engel) How many structures did

11 you investigate as a result of the Elk City

12 tornadoes?

13 MR. FELTY: Move for protective order.

14 Don't answer the question. We'll talk to the judge.
15 Q (By Mr. Engel) I want to kind of leave

16 where we're at and move on to something else, all

17 right?
18 A Okay.
19 Q I want to talk about this idea of

20 destructive investigation. Are you familiar with

21 that term?

22 A Yes.

23 Q What is destructive investigation?

24 A It's where you have to destroy part of a
25 structure or take a piece of it to be examined.

 

 

 

D&R REPORTING & VIDEO, INC..
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-5 Filed 02/15/19 Page 3 of 6

 

Timothy France January 7, 2019

Page 66

1 Q And the reason --~ one of the reasons you

2 would destroy part of a -- a structure is that you

3 could view the structural components behind

4 coverings; right? |

5 A Correct.

6 Q For example, you might tear off drywall to

7 view the structural components of the wall behind

8 the drywall; right?

9 A Yes.

10 Q Or you might tear off the ceiling so you
11 could see the roof or the ceiling joists; right?

12 A Yes.

13 Q Does it frustrate you when I say the wrong
14 terms for the building materials?
15 A I'm following you just fine.
16 Q I apologize, I'm trying my best, all
17 right? Or you might -- in one instance, you might
18 tear up the floor to see the structural components

19 under the floor; right?

20 A Yes.

21 Q And this destructive investigation is

22 something you're familiar with; right?

23 A Yes.

24 Q Are there instances where you've performed
25 destructive investigation to view structural

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-5 Filed 02/15/19 Page 4 of 6

 

Timothy France January 7, 2019

Page 67

1 components behind wall coverings and floor coverings

2 and ceiling coverings?

3 A Yes.

4 Q Would you agree that you can't view the

5 structural components of things while the coverings

6 are still on?

7 A Yes.

8 Q When you've been working for Rimkus --

9 well, strike that.

10 Do you believe in doing a thorough

11 investigation?

12 A Yes.

13 Q Do you feel like you always do a thorough
14 investigation?

15 A Can you rephrase that?

16 Q I know -- well, let me ask it this way, do
17 you think in order to perform an ethical

18 investigation, you need to perform a thorough one?
19 A Yes.

20 Q If you're investigating a claim and you

21 have the opportunity to look in the attic, would you
22 look in the attic?

23 A If I felt it was warranted to do so, I do.
24 Q If you had the opportunity to view in a

25 basement or a crawl space, would you do that?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-5 Filed 02/15/19 Page 5 of 6

 

Timothy France January 7, 2019
Page 81
1 believe it's not necessary to go into the crawl
2 space?
3 A Yes.
4 - Q Why?

A There was nothing there that I saw that

5
6 would justify going into it, and, too, if I remember

7 correctly, there was no direct access to the crawl
8 space.

9 Q Did you ever consider destructive
10 investigation to get into there?
11 A No.
12 Q But that's something you could have done

13 to access if there was no access point; right?

14 A We could propose it, have to get approval
15 from the property owner then and the client to pay
16 for the repairs.

17 Q And that's something you guys could have
18 done; right?

19 A Could have.

20 Q I want to talk about the size of

21 earthquakes, all right?

22 A Okay.

23 Q How do you measure the size of an

24 earthquake?

25 A There's -- when you say "measure," by

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-5 Filed 02/15/19 Page 6 of 6

 

Timothy France January 7, 2019

Page 148

1 A No.

2 MR. ENGEL: Asked and answered and form.

3 Q (By Mr. Andrews) Will you repeat your

4 answer, please?

5 A No.

6 MR. ENGEL: If you give me a little bit of

7 time to object and then answer, it will be a little

8 bit cleaner, all right?

9 THE WITNESS: Okay.

10 Q (By Mr. Andrews) You testified that there
11 was no destructive testing at the Smith house, why
12 was that not done?

13 A Didn't feel it was necessary.

14 Q You didn't take any soil samples at the

15 Smith house, why was that not done?

16 A Typically do not.

17 Q Do you recall the condition of the soil

18 while you were out at the house doing your

19 investigation?
20 A It's covered with vegetation.
21 Q If you would, look at Exhibit 3A, which is

22 Dr. Holliday's report.
23 MR. ENGEL: Should be the bottom.
24 MR. FELTY: Put the rest of that over

25 there. Get this out of your way.

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
